People v Padro (2015 NY Slip Op 07537)





People v Padro


2015 NY Slip Op 07537


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Acosta, J.P., Renwick, Moskowitz, Manzanet-Daniels, JJ.


15791 12011/92

[*1] The People of the State of New York, Respondent,
vRamon Padro, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Order, Supreme Court, New York County (Abraham Clott, J.), entered September 11, 2013, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court's assessment of 10 points under the acceptance of responsibility risk factor was supported by clear and convincing evidence. Any acceptance of responsibility for defendant's sex offense was extremely belated.
Defendant's challenge to the assessment of 5 points under the prior crimes risk factor is unpreserved, and is unavailing in any event. The record establishes that the prior conviction was for driving a special vehicle while impaired by alcohol, which constituted a misdemeanor (see  Vehicle and Traffic Law 1193[1][d]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK